Case 2:21-cr-00626-VJ1 Document17 Filed 05/06/21 Page 1of1

- EELED

IN THE UNITED STATES DISTRICT COURNITED STATE RICT COURT

  
  
  

   

LAS CRUCES, NEW MEXICO
FOR THE DISTRICT OF NEW MEXICO MAY ~ 6 2071
MITCHELL ©. ELFERS
UNITED STATES OF AMERICA, CLERK OF COURT
Plaintiff,
vs. CRNo. wI-RAGVYT |
DAVID WILLIAM HILL,
Defendant.

CONSENT TO PROCEED BEFORE UNITED STATES MAGISTRATE
JUDGE IN A FELONY CASE

The United States Magistrate Judge has explained to me the nature of the offense(s) with
which I am charged and the maximum possible penalties which might be imposed if I plead
guilty. I have been informed of my right to the assistance of legal counsel and of my right to
plead or go to trial, judgment and sentencing before a United States District Judge.

I HEREBY: Waive (give up) my right to enter my plea before a United States

District Judge and I consent to entering my plea, knowingly and

voluntarily, before a United States Magistrate Judge, who thereafter
will accept my guilty plea and adjudge me guilty.

gp.

David William Hill
Defendant

Daniel N Rubin
Attorney For Defendant

 

Date: GS C 2 |

netore LU WZ

United States Magistrate Judge

 
   
 

 
